
	

116 HR 4331 : Tibetan Policy and Support Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 4331
		IN THE SENATE OF THE UNITED STATES
		January 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To modify and reauthorize the Tibetan Policy Act of 2002, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tibetan Policy and Support Act of 2019. 2.Modifications to and reauthorization of Tibetan Policy Act of 2002 (a)Tibetan negotiationsSection 613 of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting without preconditions after a dialogue; (ii)by inserting or democratically-elected leaders of the Tibetan community after his representatives; and
 (iii)by adding at the end before the period the following: and should coordinate with other governments in multilateral efforts toward this goal; (B)by redesignating paragraph (2) as paragraph (3); and
 (C)by inserting after paragraph (1) the following:  (2)Policy communicationThe President shall direct the Secretary of State to ensure that, in accordance with this Act, United States policy on Tibet, as coordinated by the United States Special Coordinator for Tibetan Issues, is communicated to all Federal departments and agencies in contact with the Government of the People’s Republic of China.;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1)—
 (i)by striking until December 31, 2021; and (ii)by inserting and direct the Department of State to make public on its website after appropriate congressional committees;
 (B)in paragraph (1), by striking and at the end; (C)in paragraph (2), by striking the period at the end and inserting ; and ; and
 (D)by adding at the end the following:  (3)the steps taken by the United States Government to promote the human rights and distinct religious, cultural, linguistic, and historical identity of the Tibetan people, including the right of the Tibetan people to select, educate, and venerate their own religious leaders in accordance with their established religious practice and system..
 (b)Tibet project principlesSection 616 of such Act (22 U.S.C. 6901 note) is amended— (1)in subsection (d), by striking paragraphs (1) through (9) and inserting the following:
					
 (1)neither provide incentive for, nor facilitate the migration and settlement of, non-Tibetans into Tibet;
 (2)neither provide incentive for, nor facilitate the transfer of ownership of, Tibetan land or natural resources to non-Tibetans;
 (3)neither provide incentive for, nor facilitate the involuntary or coerced relocation of, Tibetan nomads from their traditional pasture lands into concentrated settlements;
 (4)be implemented in consultation with the Tibetan people and, as appropriate, after the conduct of cultural and environmental impact assessments;
 (5)foster self-sufficiency and self-reliance of Tibetans; (6)respect human rights and Tibetan culture and traditions;
 (7)be subject to ongoing monitoring and evaluation; and (8)be conducted, as much as possible, in the Tibetan language.; and
 (2)by adding at the end the following:  (e)United States assistanceThe President shall provide funds to nongovernmental organizations to support sustainable development, cultural and historical preservation, health care, education, and environmental sustainability projects for Tibetan communities in Tibet, in accordance with the principles specified in subsection (d) and with the concurrence of the United States Special Coordinator for Tibetan Issues under section 621(d)..
 (c)Diplomatic representation relating to TibetSection 618 of such Act (22 U.S.C. 6901 note) is amended to read as follows:  618.Diplomatic representation relating to Tibet (a)United States Consulate in Lhasa, TibetThe Secretary should seek to establish a United States consulate in Lhasa, Tibet—
 (1)to provide consular services to United States citizens traveling in Tibet; and (2)to monitor political, economic, and cultural developments in Tibet.
 (b)PolicyThe Secretary may not authorize the establishment in the United States of any additional consulate of the People’s Republic of China until such time as a United States consulate in Lhasa, Tibet, is established under subsection (a)..
 (d)Religious persecution in TibetSection 620(b) of such Act (22 U.S.C. 6901 note) is amended by adding at the end before the period the following: , including with respect to the reincarnation system of Tibetan Buddhism.
 (e)United States Special Coordinator for Tibetan IssuesSection 621 of such Act (22 U.S.C. 6901 note) is amended— (1)in subsection (c) to read as follows:
					
 (c)ObjectivesThe objectives of the Special Coordinator are to— (1)promote substantive dialogue without preconditions between the Government of the People’s Republic of China and the Dalai Lama or his representatives or democratically-elected leaders of the Tibetan community leading to a negotiated agreement on Tibet and coordinate with other governments in multilateral efforts toward this goal;
 (2)encourage the Government of the People’s Republic of China to address the aspirations of the Tibetan people with regard to their distinct historical, cultural, religious, and linguistic identity;
 (3)promote the human rights of the Tibetan people; (4)promote activities to preserve environment and water resources of the Tibetan plateau;
 (5)encourage sustainable development in accordance with section 616(d), cultural and historical preservation, health care, education, and environmental sustainability projects for Tibetan communities in Tibet; and
 (6)promote access to Tibet in accordance with the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330).;
 (2)in subsection (d)— (A)in paragraph (5), by striking and at the end;
 (B)by redesignating paragraph (6) as paragraph (8); and (C)by inserting after paragraph (5) the following:
						
 (6)provide concurrence with respect to all projects carried out pursuant to assistance provided under section 616(e);
 (7)seek to establish international diplomatic coalitions to— (A)oppose any effort by the Government of the People’s Republic of China to select, educate, and venerate Tibetan Buddhist religious leaders in a manner inconsistent with Tibetan Buddhism in which the succession or identification of Tibetan Buddhist lamas, including the Dalai Lama, should occur without interference, in a manner consistent with Tibetan Buddhists’ beliefs; and
 (B)ensure that the identification and installation of Tibetan Buddhist religious leaders, including any future Dalai Lama, is determined solely within the Tibetan Buddhist faith community, in accordance with the universally-recognized right to religious freedom; and; and
 (3)by adding at the end the following:  (e)PersonnelThe Secretary shall ensure that the Office of the Special Coordinator is adequately staffed at all times to assist in the management of the responsibilities of this section..
				3.Statement of policy regarding the succession or reincarnation of the Dalai Lama
 (a)FindingsCongress finds the following: (1)Notwithstanding that Tibetan Buddhism is practiced in many countries including Bhutan, India, Mongolia, Nepal, the People’s Republic of China, the Russian Federation, and the United States, the Government of the People’s Republic of China has repeatedly insisted on its role in managing the selection of Tibet’s next spiritual leader, the Dalai Lama, through actions such as those described in the Measures on the Management of the Reincarnation of Living Buddhas in 2007.
 (2)On March 19, 2019, Chinese Ministry of Affairs spokesperson reiterated that the reincarnation of living Buddhas including the Dalai Lama must comply with Chinese laws and regulations and follow religious rituals and historical conventions.
 (3)The Government of the People’s Republic of China has interfered in the process of recognizing a successor or reincarnation of Tibetan Buddhist leaders, including in 1995 by arbitrarily detaining Gedhun Choekyi Nyima, a 6-year old boy who was identified as the 11th Panchen Lama, and purporting to install its own candidate as the Panchen Lama.
 (4)The 14th Dalai Lama, Tenzin Gyatso, issued a statement on September 24, 2011, explaining the traditions and spiritual precepts of the selection of Dalai Lamas, setting forth his views on the considerations and process for selecting his successor, and providing a response to the Chinese government’s claims that only the Chinese government has the ultimate authority in the selection process of the Dalai Lama.
 (5)The 14th Dalai Lama said in his statement that the person who reincarnates has sole legitimate authority over where and how he or she takes rebirth and how that reincarnation is to be recognized and if there is a need for a 15th Dalai Lama to be recognized, then the responsibility shall primarily rest with the officers of the Dalai Lama’s Gaden Phodrang Trust, who will be informed by the written instructions of the 14th Dalai Lama.
 (6)Since 2011, the 14th Dalai Lama has reiterated publicly on numerous occasions that decisions on the successions, emanations, or reincarnations of the Dalai Lama belongs to the Tibetan Buddhist faith community alone.
 (7)On June 8, 2015, the United States House of Representatives unanimously approved House Resolution 337 which calls on the United States Government to underscore that government interference in the Tibetan reincarnation process is a violation of the internationally recognized right to religious freedom * * * and to highlight the fact that other countries besides China have long Tibetan Buddhist traditions and that matters related to reincarnations in Tibetan Buddhism are of keen interest to Tibetan Buddhist populations worldwide.
 (8)On April 25, 2018, the United States Senate unanimously approved Senate Resolution 429 which expresses its sense that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is a matter that should be determined solely within the Tibetan Buddhist faith community, in accordance with the inalienable right to religious freedom.
 (9)The Department of State’s Report on International Religious Freedom for 2018 reported on policies and efforts of the Government of the People’s Republic of China to exert control over the selection of Tibetan Buddhist religious leaders, including reincarnate lamas, and stated that U.S. officials underscored that decisions on the reincarnation of the Dalai Lama should be made solely by faith leaders..
 (b)Statement of policyIt is the policy of the United States that— (1)decisions regarding the selection, education, and veneration of Tibetan Buddhist religious leaders are exclusively spiritual matters that should be made by the appropriate religious authorities within the Tibetan Buddhist tradition and in the context of the will of practitioners of Tibetan Buddhism;
 (2)the wishes of the 14th Dalai Lama, including any written instructions, should play a determinative role in the selection, education, and veneration of a future 15th Dalai Lama; and
 (3)interference by the Government of the People’s Republic of China or any other government in the process of recognizing a successor or reincarnation of the 14th Dalai Lama and any future Dalai Lamas would represent a clear violation of the fundamental religious freedoms of Tibetan Buddhists and the Tibetan people.
 (c)Holding Chinese officials responsible for religious freedom abuses targeting Tibetan BuddhistsIt is the policy of the United States to consider senior officials of the Government of the People’s Republic of China who are responsible for, complicit in, or have directly or indirectly engaged in the identification or installation of a candidate chosen by China as the future 15th Dalai Lama of Tibetan Buddhism to have committed—
 (1)a gross violation of internationally recognized human rights for purposes of imposing sanctions with respect to such officials under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); and
 (2)a particularly severe violation of religious freedom for purposes of applying section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)) with respect to such officials.
 (d)Department of State programming To promote religious freedom for Tibetan BuddhistsConsistent with section 401 of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281; 130 Stat. 1436), of the funds available to the Department of State for international religious freedom programs, the Ambassador-at-Large for International Religious Freedom should support efforts to protect and promote international religious freedom in China and for programs to protect Tibetan Buddhism in China and elsewhere.
			4.Policy regarding the environment and water resources on the Tibetan Plateau
 (a)FindingsCongress finds the following: (1)The Tibetan Plateau contains glaciers, rivers, grasslands, and other geographical and ecological features that are crucial for supporting vegetation growth and biodiversity, regulating water flow and supply for an estimated 1.8 billion people. Global warming threatens the glaciers in Tibet that feed the major rivers of South and East Asia, which supply freshwater to an estimated 1.8 billion people.
 (2)Rising global temperatures—especially in the Tibetan Plateau where the average temperature has increased at twice the global average—will result in variable water flows in the future.
 (3)The construction in Tibet of large hydroelectric power dams intended to be used in part to transmit power to Chinese provinces outside of Tibet, as well as other infrastructure projects, including the Sichuan-Tibet railroad, may also lead to the resettlement of thousands of Tibetans and transform the environment.
 (4)The grasslands of Tibet play a significant role in carbon production and sequestration and Tibet’s rivers support wetlands that play a key role in water storage, water quality, and the regulation of water flow, support biodiversity, foster vegetation growth, and act as carbon sinks.
 (5)Rising temperatures and intensifying evaporation, can affect the water supply, cause desertification, and destabilize infrastructure on the Tibetan Plateau and beyond.
 (6)Traditional Tibetan grassland stewardship practices, which can be key to mitigating the negative effects of warming on the Tibetan Plateau, are undermined by the resettlement of nomads from Tibetan grasslands.
 (7)The People’s Republic of China has approximately 20 percent of the world’s population but only around 7 percent of the world’s water supply, while many countries in South and Southeast Asia rely on the rivers flowing from the Himalayas of the Tibetan Plateau.
 (8)The People’s Republic of China has already completed water transfer programs diverting billions of cubic meters of water yearly and has plans to divert more waters from the Tibetan plateau in China.
 (b)Water resources in Tibet and the Tibetan watershedThe Secretary of State, in coordination with relevant agencies of the United States Government, should—
 (1)pursue collaborative efforts with Chinese and international scientific institutions, as appropriate, to monitor the environment on the Tibetan Plateau, including glacial retreat, temperature rise, and carbon levels, in order to promote a greater understanding of the effects on permafrost, river flows, grasslands and desertification, and the monsoon cycle;
 (2)engage with the Government of the People’s Republic of China, the Tibetan people, and nongovernmental organizations to encourage the participation of Tibetan nomads and other Tibetan stakeholders in the development and implementation of grassland management policies, in order to utilize their indigenous experience in mitigation and stewardship of the land and to assess policies on the forced resettlement of nomads; and
 (3)encourage a regional framework on water security, or use existing frameworks, such as the Lower Mekong Initiative, to facilitate cooperative agreements among all riparian nations that would promote transparency, sharing of information, pollution regulation, and arrangements on impounding and diversion of waters that originate on the Tibetan Plateau.
				5.Democracy in the Tibetan exile community
 (a)FindingsCongress finds the following: (1)The 14th Dalai Lama advocates the Middle Way Approach, which seeks genuine autonomy for the six million Tibetans in Tibet.
 (2)The 14th Dalai Lama has overseen a process of democratization within the Tibetan polity, beginning in Tibet in the 1950s and continuing in exile from the 1960s to the present and to address the needs of the Tibetan people until such time as genuine autonomy in Tibet is realized, the 14th Dalai Lama devolved his political responsibilities to the elected representatives of the Tibetan people in exile in 2011.
 (3)In 2011 and again in 2016, members of the Tibetan exile community across some 30 countries held elections to select political leaders to serve in the Central Tibetan Administration parliament and as chief executive, elections which were monitored by international observers and assessed to be free and fair.
 (4)The Dalai Lama has said that the Central Tibetan Administration will cease to exist once a negotiated settlement has been achieved that allows Tibetans to freely enjoy their culture, religion and language in Tibet.
 (b)Sense of CongressIt is the sense of Congress that— (1)Tibetan exile communities around the world should be commended for the adoption of a system of self-governance with democratic institutions to choose their leaders;
 (2)the Dalai Lama should be commended for his decision to devolve political authority to elected leaders in accordance with democratic principles; and
 (3)as consistent with section 621(d)(3) of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note), the United States Special Coordinator for Tibetan Issues should continue to maintain close contact with the religious, cultural, and political leaders of the Tibetan people.
 6.Sustainability in Tibetan communities seeking to preserve their culture, religion, and languageThe Secretary of State should urge the Government of Nepal to honor the Gentleman’s Agreement with the United Nations High Commissioner for Refugees and to provide legal documentation to long-staying Tibetan residents in Nepal who fled a credible threat of persecution in Tibet in order to allow them to more fully participate in the economy and society of Nepal.
		7.Authorization of appropriations
 (a)Office of the United States Special Coordinator for Tibetan IssuesThere is authorized to be appropriated $1,000,000 for each of the fiscal years 2021 through 2025 for the Office of the United States Special Coordinator for Tibetan Issues.
			(b)Tibetan scholarship program and Ngawang Choephel Exchange Programs
 (1)Tibetan scholarship programThere is authorized to be appropriated $675,000 for each of the fiscal years 2021 through 2025 to carry out the Tibetan scholarship program established under section 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996 (Public Law 104–319; 22 U.S.C. 2151 note).
 (2)Ngawang Choephel Exchange ProgramsThere is authorized to be appropriated $575,000 for each of the fiscal years 2021 through 2025 to carry out the Ngwang Choepel Exchange Programs (formerly known as programs of educational and cultural exchange between the United States and the people of Tibet) under section 103(a) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996.
 (c)Humanitarian assistance and support to Tibetan refugees in South AsiaAmounts authorized to be appropriated to carry out chapter 9 of part I of the Foreign Assistance Act of 1961 and the Migration and Refugee Assistance Act of 1962 for each of the fiscal years 2021 through 2025 are authorized to be made available for humanitarian assistance, including food, medicine, clothing, and medical and vocational training, for Tibetan refugees in South Asia who have fled facing a credible threat of persecution in the People’s Republic of China.
 (d)Tibetan Autonomous Region and Tibetan communities in ChinaThere is authorized to be appropriated $8,000,000 for each year of the fiscal years 2021 through 2025 under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China.
 (e)Assistance for Tibetans in India and NepalThere is authorized to be appropriated $6,000,000 for each of the fiscal years 2021 through 2025 under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for programs to promote and preserve Tibetan culture and language development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities.
 (f)Tibetan governanceThere is authorized to be appropriated $3,000,000 for each of the fiscal years 2021 through 2025 for programs to strengthen the capacity of Tibetan institutions and strengthen democracy, governance, information and international outreach, and research.
			(g)Voice of America and Radio Free Asia
 (1)Voice of AmericaThere is authorized to be appropriated $3,344,000 for each of the fiscal years 2021 through 2025 to Voice of America for broadcasts described in paragraph (3).
 (2)Radio Free AsiaThere is authorized to be appropriated $4,060,000 for each of the fiscal years 2021 through 2025 to Radio Free Asia for broadcasts described in paragraph (3).
 (3)Broadcasts describedBroadcasts described in this paragraph are broadcasts to provide uncensored news and information in the Tibetan language to Tibetans, including Tibetans in Tibet.
 8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives January 28, 2020.Cheryl L. Johnson,Clerk.
